White, Presiding Judge.
In this case the judgment of the court below refusing bail to applicants on the habeas corpus hearing is reversed, because, as shown by the testimony here exhibited, it is not, in our opinion, “evident” that they ar.e guilty of murder of the first degree, if, indeed, the said evidence establishes with any degree of certainty a crime of any kind committed by them. There is an agreement in the. record as to their ability to give bail in the sum of one thousand dollars each. We will fix the amount of the bonds for each at the sum of two hundred and fifty ($250) dollars, and upon the execution of a bond by each of said applicants in said sum, with approved security, conditioned as the law requires, the sheriff of Bexar county will release them from confinement in jail.
The judgment is reversed and bail is granted applicants in the sum of two hundred and fifty dollars each.

Ordered accordingly.